                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ALIREZA KOOCHAKKHANI, et al.,
                                   7                                                     Case No. 17-cv-02761-JCS
                                                       Plaintiffs.
                                   8
                                                 v.                                      ORDER TO SHOW CAUSE
                                   9
                                         CONTRA COSTA COUNTY, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a further case management conference was scheduled on

                                  14   May 31, 2019, before this Court in the above-entitled case. Plaintiff was not present. Defendant

                                  15   SMP Construction was not present.

                                  16          IT IS HEREBY ORDERED that Plaintiff and Defendant SMP Construction appear on June

                                  17   7, 2019, at 2:00 p.m., before Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor,

                                  18   450 Golden Gate Avenue, San Francisco, California, and then and there to show cause why this

                                  19   action should not be dismissed for failure to appear at the further case management conference on

                                  20   May 31, 2019, and for failure to comply with the Court's Order of April 29, 2019.[ECF 68]. A

                                  21   further case management conference is also scheduled for June 7, 2019, at 2:00 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 3, 2019

                                  24                                                 ______________________________
                                                                                     JOSEPH C. SPERO
                                  25                                                 Chief Magistrate Judge

                                  26

                                  27

                                  28
